EXHIBIT 10.8.8

SEVENTH AMENDMENT
TO
SUBLEASE

 

THIS SEVENTH AMENDMENT TO SUBLEASE (this "Seventh Amendment") is made and
entered as of this 17th day of  February, 2017  (the "Effective Date") by and
between COVIDIEN LP, a Delaware limited partnership, as successor in interest to
Ludlow Technical Products Corporation, a New York corporation formerly known as
Graphic Controls Corporation ("Sublandlord"), and SYNACOR, INC.,  a
Delaware  corporation ("Subtenant").

 

WITNESSETH:

 

Sublandlord is the tenant under that certain Property Lease dated March 13,
1998, with Waterfront Associates, LLC ("Landlord"), as landlord, covering
Building No. 3, Waterfront Village Center, 40 La Riviere Drive, Buffalo, New
York 14202 (the "Building"), as amended by that certain First Amendment to Lease
dated April 29, 1998, that Second Amendment to Lease dated April 21, 1999, that
Third Amendment to Lease dated July 30, 1999, and that Fourth Amendment to Lease
dated December 30, 2007 (collectively, the Property Lease and amendments thereto
are the "Lease").

 

Under the terms  and conditions of that certain Sublease dated as of March  3,
2006 (the "Original Sublease"), as amended by that certain First Amendment to
Sublease ("First Amendment") dated September 25, 2006, that certain Second
Amendment to Sublease ("Second Amendment") dated February 27, 2007, that certain
Third Amendment to Sublease ("Third Amendment") dated June 30, 2010, that
certain Fourth Amendment to Sublease ("Fourth Amendment") dated May 21, 2013
that certain Fifth Amendment to Sublease (“Fifth Amendment”) dated July 10,
2013, and that Certain Sixth Amendment (“Sixth Amendment”) dated February 8,
2016 (collectively, the "Sublease"), Subtenant subleases from Sublandlord
approximately 30,808 rentable square feet of space located on the third floor of
the Building (the "Premises"), which  Premises is more particularly described in
the Sublease as the Premises.

The Term of the Sublease expires on December 31, 2017 and Sublandlord and
Subtenant desire to extend the Term of the Sublease.

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby   acknowledged, Sublandlord and Subtenant agree as follows:

ARTICLE   I

EXTENSION OF TERM

 

Section 1.1 Commencement Date. The extended term (the "Extension Term") of this
Sublease shall commence January 1, 2018, and the Extension Term shall expire
upon the Expiration Date (hereinafter defined).

 

Section 1.2 Expiration Date.  Subject to the terms, covenants, or conditions of
the Sublease, the Extension Term shall end on the earlier of: (a) November 30,
2018, or (b) five days before the expiration

1

 

--------------------------------------------------------------------------------

or earlier termination, for any reason whatsoever, of the Lease. The date of
expiration of this Sublease shall be referred to herein as the "Expiration
Date."

 

Section 1.3 Early Termination by Subtenant. The provision for early termination
set forth in Section 1.3 of the Sixth Amendment is hereby cancelled and of no
further force and effect.

 

ARTICLE 2

IMPROVEMENT AND RESTORATION

 

Section 2.1 AS-IS Condition of Premises.  Subtenant accepts the Extension
Premises "AS-IS" in its presently existing condition, and Sublandlord shall not
be required to perform any demolition work or tenant-finish work therein or to
provide any allowances therefor.

 

Section 2.2Subtenant's Improvements.   Subtenant may perform improvements in the
Extension Premises at its sole cost and expense subject to compliance with all
of the terms, conditions and requirements of the Lease and the Sublease and all
applicable building codes.

 

Section 2.3Restoration. Subtenant shall comply with all terms of the Master
Lease

regarding restoration and surrender and bears sole responsibility
therefor.  Notwithstanding the foregoing, Sublandlord acknowledges and that
Subtenant has recently made non-structural improvements to the Premises in the
form of painting and the installation of new cabinetry and flooring in the
kitchen, lobby, main conference room and executive office suite areas.
Sublandlord acknowledges that Subtenant will make additional non-structural
improvements to the remainder of the Premises in the form of painting and
installation of carpeting.  Sublandlord acknowledges and agrees that Subtenant
shall not be required to remove these improvements upon surrender of the
Premises upon the Expiration Date.

 

 

ARTICLE 3

RENT

 

Section 3.1Adjustment to Fixed Rent.    Fixed Rent due during the Extension Term
in the amount of  shall be payable in equal monthly installments of $30,808.00
each for the period commencing upon the Commencement Date of the Extension Term
and expiring on the Expiration Date.

 

Section 3.2Payment of Rent. All Rent payments due to Sublandlord under the
Sublease shall be made to: Covidien LP, Attn: Global Real Estate, 710 Medtronic
Pkwy. MS LS-120, Minneapolis, MN  55432.

 

ARTICLE 4
BROKERAGE

 

Section  4.1Representation and Indemnification. Sublandlord and Subtenant each
warrant to the other that in the negotiation of this Seventh Amendment to
Sublease they dealt with no real estate broker or salesman except Pyramid
Brokerage Company/Cushman Wakefield and CB Richard Ellis Buffalo NY, LLC.
Sublandlord shall compensate such broker pursuant to a separate agreement.
Except as otherwise set forth herein, each of Subtenant and Sublandlord shall
indemnify the other against all costs, expenses,

2

 

--------------------------------------------------------------------------------

attorneys’ fees, and other liability for commissions or other compensation
claimed by any other broker or agent.  

 

ARTICLE 5

NOTICES

 

Section 5.1Notices.  Any notice, demand, consent, approval, direction, agreement
or other communication required or permitted hereunder or under any other
documents in connection herewith to Sublandlord shall be in writing and shall be
directed as follows:

 

Covidien LP
710 Medtronic Parkway
Minneapolis, MN 55432-5604
Attn: Real Estate Dept.  MS LS-120

 

ARTICLE 6

MISCELLANEOUS TERMS

 

Section 6.1Ratification.  Subtenant and Sublandlord hereby ratify and  confirm
their respective rights and obligations under the Sublease, and represent and
warrant to the other that they each have no defenses thereto.

 

Section 6.2Binding Effect; Governing Law; Recitals.  Except as modified hereby,
the Sublease shall remain in full effect, and the Sublease and this Seventh
Amendment shall be binding upon the Sublandlord and Subtenant and their
successors and assigns.  If any inconsistency exists or arises between the terms
of this Seventh Amendment and the terms of the Sublease, the terms of this
Seventh Amendment shall prevail.  This Seventh Amendment shall be governed by
the laws of the State of New York.  The recitals at the beginning of this
Seventh Amendment are hereby incorporated as of fully set forth
herein.  Capitalized terms used herein but not defined shall have the meanings
given such terms under the Sublease.

 

Section 6.3    Counterparts.  This Seventh Amendment may be executed in multiple
counterparts, each of which shall constitute an original, with the same effect
as if the signatures thereto were upon the same instrument.  If any signature to
this Seventh Amendment is delivered by facsimile transmission or by e-mail
delivery of a portable document format (.pdf or similar format) data file, then
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.  This Seventh Amendment shall become effective when both Sublandlord
and Subtenant have received a counterpart hereof signed by the other.

 

 

Signatures are on the next page.

3

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Seventh

Amendment to Sublease as of the day and year first above written.

 

SUBLANDLORD:

 

SUBTENANT:

Covidien LP

 

Synacor, Inc

 

 

 

 

 

By:          

/s/ Ann Brown

 

By:          

/s/ William J. Stuart

Name:          

Ann Brown

 

Name:          

William J. Stuart

Title:            

Sr. Director, Global Real Estate

 

Title:            

Chief Financial Officer

 

 

 

 

 

State of __________________)

) ss.

County of ________________)

 

On the _____ day of __________, in the year 2017, before me, the undersigned, a
Notary Public in and for said state of New York , personally appeared
____________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she

executed the same in his/her capacity, and that by his/her signature on the
instrument, the individual, or the entity upon behalf of whom the individual
acted, executed the instrument, and that such individual made such appearance
before the undersigned in Erie County, New York.

 

__________________________________

Notary Public

[SEAL]My Commission Expires:

 

 

State of __________________)

  ) ss.

County of ___________________)

 

On the _____ day of ____________, in the year 2017, before me, the undersigned,
a Notary Public in and for said state of Minnesota, personally appeared Ann
Brown, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she executed the same in his/her capacity, and
that by his/her signature on the instrument, the individual, or the entity upon
behalf of whom the individual acted, executed the instrument, and that such
individual made such appearance before the undersigned in ____________ County,
__________________.

 

__________________________________

Notary Public

[SEAL]My Commission Expires:

4

 